United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

           ___________

            No. 97-3097
           ___________

Beverly Enterprises, doing business as   *
Lynwood Health Care Center,              *
Minnesota, Inc.,                         *
                                         *
             Petitioner,                 *
                                         *
      v.                                 *
                                         *   Petitions for Review of an
National Labor Relations Board,          *   Order of the National Labor
                                         *   Relations Board.
             Respondent,                 *
                                         *
Minnesota’s Health Care Union,           *
Local 113 SEIU,                          *
                                         *
             Intervenor on Appeal.       *

           ___________

            No. 97-3326
           ___________

Beverly Enterprises, doing business as   *
Lynwood Health Care Center,              *
Minnesota, Inc.,                         *
                                         *
             Respondent,                 *
                                         *
      v.                                 *
                                         *
National Labor Relations Board,           *
                                          *
             Petitioner.                  *
                                      ___________

                                Submitted: March 11, 1998

                                      Filed: July 13, 1998
                                      ___________

Before WOLLMAN and HANSEN, Circuit Judges, and GOLDBERG,1 Judge.
                          ___________

WOLLMAN, Circuit Judge.

       Beverly Enterprises -- Minnesota, Inc., d/b/a Lynwood Health Care Center
(Beverly), petitions for review of a final order of the National Labor Relations Board, that
Beverly had violated sections 8(a)(1) and (5) of the National Labor Relations Act, 29
U.S.C. §§ 151-169, by refusing to recognize and bargain with Minnesota’s Health Care
Union, Local 113, Service Employees International Union, AFL-CIO, as the certified
collective bargaining agent for its nurses. The Board has cross-petitioned for
enforcement of its order, and the Union has intervened in support of the order. We deny
the petition for review and enforce the order.

                                             I.

        Beverly owns and operates a 54-bed nursing home in Fridley, Minnesota. This
facility employs ten full or part-time licensed practical nurses (LPNs) and eight registered
nurses (RNs). In addition, the home employs twenty-eight registered nursing assistants
(NARs). The parties have stipulated that four of the RNs are supervisors


      1
        The HONORABLE RICHARD W. GOLDBERG, Judge, United States Court
of International Trade, sitting by designation.

                                           -2-
within the meaning of section 2(11) of the Act (29 U.S.C. § 152(11)). The status of the
remaining four RNs and of the ten LPNs (hereinafter, collectively, “the nurses”) is the
question to be resolved in this appeal.

        The duties and responsibilities of the nurses are essentially identical. Each serves
as a team leader in the care of nursing home residents assigned to their particular team.
Teams are generally composed of one nurse and two NARs. Three teams are typically
scheduled during the day shift, which runs from 6:00 a.m. to 2:30 p.m., and during the
evening shift, which runs from 2:00 to 10:30 p.m. One team is scheduled during the night
shift, which runs from 10:00 p.m. to 6:30 a.m. The overlap in these shifts is designed to
aid the departing shift in reporting patient care concerns to the incoming shift and in
completing paperwork. Assigning and scheduling teams to a particular shift is the
responsibility of the unit manager.

        The nursing department’s four stipulated supervisors -- the Director of Nursing
Services, the Assistant Director of Nursing Services, the Unit Manager, and the Resident
Care Coordinator -- typically work ordinary daytime hours and are not on the premises
during nights or weekends. Regulations promulgated by the State of Minnesota require
that a nursing home must designate a particular person to be in charge of the facility when
an administrator is not present. To comply with this regulation, Beverly generally
designates one of its on-duty nurses as “charge nurse” whenever no stipulated supervisors
are present. Whichever nurse has been designated as charge nurse thus become the
highest ranking employee on the premises. The record indicates that one of the four
stipulated supervisors is always available for consultation via telephone or pager.

       The nurses possess authority to alter break schedules and patient care priorities,
oversee and monitor the performance of NARs, seek volunteers to fill shift vacancies
created when NARs are absent, initial NAR time cards, report disciplinary problems, and
evaluate NARs. In addition, the nurses have authority to issue disciplinary



                                           -3-
counseling to NARs. This authority is apparently limited to verbally reprimanding
individuals who deviate from the nursing home’s policies and procedures.

       The nurses lack authority to require that an off-duty employee report to work in
order to fill a shift vacancy, to order an NAR to perform a particular task, or to authorize
an NAR who becomes ill to go home. They also have no authority to affect the job status
of an employee by explicitly recommending disciplinary action, termination, or
promotion. Moreover, the authority held by the nurses is limited by various procedures
and protocols that set forth established guidelines for them to follow in the exercise of
their duties. For example, in monitoring the work of NARs, nurses are required to utilize
a checklist that sets forth the precise duties to be completed by the team. The nurse
simply checks “met” or “unmet” to ensure that each listed duty has been adequately
performed.

       In January of 1997, the Union filed a petition with the Board seeking certification
to act as the collective bargaining agent of the nurses. Beverly opposed this petition,
contending that its nurses were supervisors under the definition set forth in section 2(11)
of the Act and thereby precluded from inclusion in the bargaining unit. Following a
hearing, the Board’s Regional Director issued a decision finding that the nurses were not
supervisors and were eligible for inclusion in the Union’s bargaining unit.

       Beverly filed a request for review, which the Board denied. After an election
favorable to the Union, the Regional Director certified the Union as the nurses’
bargaining agent. Insisting that the nurses were supervisors, Beverly refused to bargain
with the Union. The Union then filed an unfair labor practice charge with the Board and
a complaint was issued. Following the filing of Beverly’s answer, the Board’s General
Counsel moved for and was granted summary judgment.




                                           -4-
                                           II.

      Section 2(3) of the National Labor Relations Act excludes “any individual
employed as a supervisor” from the definition of “employee.” 29 U.S.C. § 152(3). By
doing so, section 2(3) excludes supervisors from protection under the Act. See Waverly-
Cedar Falls Health Care Ctr., Inc. v. NLRB, 933 F.2d 626, 629 (8th Cir. 1991). Section
2(11) defines the term “supervisor”as

      any individual having authority, in the interest of the employer, to hire,
      transfer, suspend, lay off, recall, promote, discharge, assign, reward, or
      discipline other employees, or responsibly to direct them, or to adjust their
      grievances, or effectively to recommend such action, if in connection with
      the foregoing the exercise of such authority is not of a merely routine or
      clerical nature, but requires the use of independent judgment.

29 U.S.C. § 152(11).

       The definition set forth in section 2(11) has two components. See Schnuck
Markets, Inc. v. NLRB, 961 F.2d 700, 703 (8th Cir. 1992). First, the employee must
have actual authority to accomplish one of the enumerated functions. See id. This
requirement is read disjunctively. Thus, if the employee has authority to exercise any one
of the enumerated functions, he satisfies the first component of the definition. See id.
Moreover, the actual exercise of the enumerated power is irrelevant so long as the
authority to do so is present. See Waverly, 933 F.2d at 629. Second, the authority must
involve the use of independent judgment and be more than routine or clerical in nature.
See Schnuck, 961 F.2d at 703. Thus, “so-called ‘straw bosses’ are not necessarily
supervisors even if they give minor orders or supervise the work of others.” Id. (quoting
Phillips v. Kennedy, 542 F.2d 52, 56 (8th Cir. 1976)).

      Generally, whether a particular employee is a supervisor is a factual question
within the Board’s special expertise. See Schuck, 961 F.2d at 703. The Board’s


                                          -5-
findings regarding supervisory status will be upheld so long as they are supported by
substantial evidence on the record as a whole. See Pony Express Courier, Corp. v.
NLRB, 981 F.2d 358, 362 (8th Cir. 1992). Beverly contends, however, that deference
to the Board’s expertise is inappropriate in light of the Board’s pattern of pro-union bias
when determining supervisory status.2

       The Board’s treatment of cases involving the supervisory status of employees has
prompted more than one court to express a reluctance to accord deference to the Board’s
findings in such cases. See, e.g., Spentonbush/Red Star Co. v. NLRB, 106 F.3d 484, 492
(2d Cir. 1997) (“the Board’s biased mishandling of cases involving supervisors
increasingly has called into question our obeisance to the Board’s decisions in this area”);
NLRB v. Winnebago Television Corp., 75 F.3d 1208, 1214 (7th Cir. 1996) (“the
NLRB’s manipulation of the definition provided in [section 2(11)] has earned it little
deference”). We have expressed a similar reluctance. In Schnuck, we noted that
“numerous courts have assailed the Board’s inconsistent determinations in this regard”
and that “our review necessarily becomes more probing when the Board has exhibited
a pattern of applying the statute inconsistently.” 961 F.2d at 704.




       2
        Beverly points to NLRB v. Health Care & Retirement Corp. of America, 511
U.S. 571 (1994), as an example of the Board’s biased approach in these cases. In that
case, the Board found that a group of nurses employed by a nursing home directed
other employees but nevertheless were not supervisors because their authority was
exercised not in the interest of their employer, but in the interest of the home’s patients.
See id. at 575. The Supreme Court rejected this approach, chiding the board for
creating a “false dichotomy.” Id. at 577. The Court stated that “[p]atient care is the
business of a nursing home, and it follows that attending to the needs of the nursing
home patients, who are the employer’s customers, is in the interest of the employer.”
Id. Beverly asserts that the Board’s employment of this false dichotomy is reflective
of its predisposition against finding nurses to be supervisors -- a predisposition that
Beverly contends is ongoing.

                                            -6-
       Thus, a close and thorough examination of the record is called for to ensure that
the Board’s findings are supported by substantial evidence and that its decision is not
arbitrary and capricious. See Winnebago Television, 75 F.3d at 1212. Beverly would
have us go further and commence our review with the presumption that the Board’s
decision was the inevitable product of a pro-union bias. This we will not do. The
standard, as we have reiterated many times, is whether substantial evidence on the record
as a whole supports the board’s determinations. See Schnuck, 961 F.2d at 703. In
applying this standard, we consider not only the evidence that supports the Board’s
determination, but evidence that detracts from the decision as well. See id. at 704.


                                           III.

       The question before us is whether substantial evidence supports the Board’s
conclusion that the nurses are not supervisors. Beverly contends that the following
factors support its argument that the Board erred in finding that its nurses are not
supervisors: (1) the nurses have authority to issue “disciplinary counseling” to the NARs;
(2) the nurses evaluate the NARs’ job performance; (3) the nurses have authority to
modify NAR assignments, change break schedules, and fill shift vacancies that arise
when NARs call in sick; and (4) the Board’s characterization of the ratio between
supervisors and employees was inaccurate.

                                           A.

       We begin with Beverly’s contention that the nurses possess disciplinary authority.
Essentially, Beverly contends that this authority is conferred by a job description that
authorizes the nurses to perform disciplinary counseling. The record indicates, however,
that this authority is extremely limited. The nurses’ power to engage in disciplinary
counseling consists solely of the power to verbally reprimand NARs. Although this may
constitute disciplinary authority in the broadest sense of the word, these verbal
reprimands have no tangible effect on the NARs’ job status. We


                                          -7-
have held that such negligible disciplinary authority “is not sufficient for supervisory
status,” Waverly, 933 F.2d at 630, and we conclude that it is likewise insufficient here.

       Beverly contends that the nurses are supervisors because they are expected to
report violations of its policies and any accidents that occur. Because these reports can
ultimately lead to formal discipline, Beverly argues that the duty to report constitutes
disciplinary authority under section 2(11). We do not agree. The disciplinary authority
contemplated by section 2(11) exists only where an employee exercises independent
judgment in prescribing a particular discipline or in recommending that one be prescribed.
Here, the nurses are not an integral part of the disciplinary process. They play no role
in determining whether an employee is disciplined or in determining the type of discipline
to be imposed. Instead, their role is limited to a reporting function and does not require
the use of independent judgment. “[T]he mere reporting of facts is not enough to make
the reporter a supervisor.” Highland Superstores, Inc. v. NLRB, 927 F.2d 918, 922 (6th
Cir. 1991).

                                           B.

        We turn next to Beverly’s contention that the nurses’ duty to complete job
evaluations renders them supervisors under section 2(11). To support this contention, it
relies on NLRB v. Chem Fab Corp., 691 F.2d 1252 (8th Cir. 1982), and NLRB v. Ely’s
Foods, Inc., 656 F.2d 290 (8th Cir. 1981). In both Chem Fab and Ely’s Foods, however,
the employees in question were vested with more than simply the authority to evaluate
other employees. Rather, they possessed authority to effectively recommend wage
increases, discharge, and formal disciplinary action. See Chem-Fab, 691 F.2d at 1256;
Ely’s Foods, 656 F.2d at 292 n.1. Here, substantial evidence supports the Board’s
finding that the nurses enjoyed no such authority. Their evaluatory function was instead
primarily a reporting function. See Beverly Enterprises-Pennsylvania, Inc. v. NLRB, 129
F.3d 1269, 1270-71 (D.C. Cir. 1997) (upholding finding that nurses were not supervisors
where nurses’ evaluations had


                                          -8-
never resulted in adverse personnel action); NLRB v. Res-Care, Inc., 705 F.2d 1461,
1467 (7th Cir. 1983) (finding significant the fact that a nurse “cannot cause a nurse’s aide
to be fired by giving her a poor evaluation or cause her to be promoted by giving her a
superlative evaluation”).

                                            C.

       Beverly also contends that its nurses have supervisory authority to assign and
direct other employees. The nurses are expected to reassign NAR duties, change patient
care priorities, and change employee breaks and lunches to avoid shorthanded shifts.
Moreover, when a NAR calls in sick or is otherwise unable to work, the nurses are
expected to call off-duty NARs to fill the vacant shift.

        It is undisputed that the Resident Care Coordinator, a stipulated supervisor,
devises the care plan for each of the patients at the nursing home. However, changes in
patient condition, changes in personnel, and other circumstances often dictate changes
in a particular team’s duties and priorities. When this occurs, the nurses are expected to
reassign duties and re-prioritize. The Board concluded that to the extent that the nurses
assign and direct, such authority does not require the use of independent judgment but is
instead narrowly circumscribed by an elaborate system of procedures, policies, and
protocol regarding patient care. We find that this determination is supported by
substantial evidence. Although the parties dispute the significance of the facility’s
policies and procedures, we conclude that the Board “has engaged in neither unsupported
fact-finding nor arbitrary decision-making” and that its determination “in a close case of
this nature” should be upheld. Waverly, 933 F.2d at 631 (Loken, J., concurring). We
reach a similar conclusion with regard to the Board’s conclusion that the nurses’ authority
to change lunch times and other break periods to avoid the problem of shorthanded shifts
is routine in nature and does not require the use of substantial independent judgment.




                                           -9-
        Regarding the nurses’ duty to contact off-duty NARs to fill in when scheduled
NARs are ill or otherwise unable to work, Beverly notes that no established guidelines
exist to aid the nurses in determining which off-duty NAR to contact, leaving the matter
to the nurses’ complete discretion. The record reflects, however, that the nurses have
no authority to require or order an off-duty NAR to fill a particular shift. Instead, the
nurses’ function is limited to seeking off-duty volunteers to help out when the facility is
short handed, which falls short of the supervisory authority to assign contemplated by
section 2(11).

                                             D.

       The ratio of supervisors to non-supervisory employees is often significant in
determining whether an employee has supervisory status. See Schnuck, 961 F.2d at 706;
Waverly, 933 F.2d at 630. In calculating this ratio, the Board combined the number of
stipulated supervisors with the entire roster of nurses and compared this number to the
total number of NARs. Thus, the Board concluded that if the nurses were supervisors,
the resulting ratio would have been eighteen supervisors to twenty-eight non-supervisory
employees. As the Board recognized, this ratio of less than one to two is unreasonably
high. Beverly contends, however, that the Board’s ratio calculation is misleading because
there are never eighteen supervisors on duty at one time.

       This argument ignores the fact that the number of NARs on duty at a particular
time is also significantly lower than twenty-eight. On a typical day shift, for instance, the
number of NARs on duty is approximately six, while the number of stipulated supervisors
and nurses is typically seven, resulting in a disproportionate ratio if the nurses are
considered supervisors. The results are not substantially different for the evening and
night shifts. When the stipulated supervisors are not on the premises, the ratio during the
evening shift would typically be three supervisors to six non-




                                           -10-
supervisory workers, or one to two. The night shift ratio is identical, with one supervisor
and two non-supervisory employees on duty.

       Beverly also notes that because the stipulated supervisors are generally not on the
premises during much of the evening shift and all of the night shift, the nurses are
generally the highest ranking employees on the premises for a large percentage of the
facility’s hours of operation. Thus, if the nurses are not considered supervisors, the
facility is left without on-site supervision for the majority of its hours of operation. In
Waverly, we indicated that on-site supervision is not necessary so long as off-duty
supervisors are on call, stating:

      As Waverly notes, if the LPNs are not supervisors, then the facility is
      “unsupervised” during the majority of its hours of operation. However,
      both the Director and Assistant Director of Nursing are on call twenty-four
      hours a day. Moreover, the test for supervisory status requires the exercise
      of independent judgment; the record indicates that LPNs merely follow
      routine procedures while they are “in charge.”


933 F.2d at 630. We reached a contrary result in Schnuck. There we stated:

      In NLRB v. Beacon Light Christian Nursing Home, 825 F.2d 1076, 1080
      (6th Cir. 1987), the Sixth Circuit concluded that the Board’s determination
      that licensed practical nurses were not supervisors meant that fifteen to
      thirty nursing personnel were providing patient care with no on-site
      supervision. “This is not a reasonable conclusion for a well-run nursing
      home.” Id. Nor is it a reasonable conclusion to suppose that Schnucks
      would operate one of its largest stores for eight hours every day with twelve
      to sixteen employees on staff without on-site supervision.


961 F.2d at 706.




                                          -11-
       In Schnuck, the unsupervised staff consisted of twelve to sixteen employees. See
961 F.2d at 706. In Waverly, on the other hand, the unsupervised nursing staff was
significantly smaller. Moreover, in Waverly we placed emphasis on the fact that
stipulated supervisors, although not on the premises, were on call twenty-fours hours a
day. See 933 F.2d 630. There is no indication in Schnuck that the stipulated supervisors
were on call or even accessible while absent from the premises.

         In the present case, it is undisputed that one of the four stipulated supervisors is
at all times readily accessible via telephone or pager. We conclude that where this is the
case, the highest ranking on-site employee will not invariably be considered a supervisor.
See Waverly, 933 F.2d at 630; Res-Care, Inc., 705 F.2d at 1467 (fact that nurses are
highest ranking employees on the premises during the evening and night shifts “does not
ipso facto make them supervisors”). This is especially true where, as here, the record
indicates that the employees left in charge merely follow routine procedures and do not
exercise independent judgment. See Waverly, 933 F.2d at 930.

      We conclude that the Board’s determination that the nurses are not supervisors
under section 2(11) is supported by substantial evidence. Accordingly, we deny
Beverly’s petition for review, and we enforce the Board’s order.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -12-